Case: 18-13042       Date Filed: 07/10/2019       Page: 1 of 9


                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 18-13042
                                Non-Argument Calendar
                              ________________________

                         D.C. Docket No. 5:17-cr-00039-RH-1



UNITED STATES OF AMERICA,

                                                                         Plaintiff-Appellee,

                                            versus

LONNIE JONATHON HARRELSON,

                                                                      Defendant-Appellant.
                              ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           ________________________

                                      (July 10, 2019)

Before WILSON, NEWSOM, Circuit Judges, and PROCTOR, * District Judge.

PER CURIAM:


Honorable R. David Proctor, United States District Judge for the Northern District of
*

Alabama, sitting by designation.
              Case: 18-13042     Date Filed: 07/10/2019   Page: 2 of 9


      Lonnie Harrelson appeals his 360-month sentence imposed after he pleaded

guilty to one count of sexually exploiting a minor through the production of child

pornography under 18 U.S.C. § 2251(a) and (e). Harrelson argues that the district

court erred in applying a five-level enhancement under U.S.S.G. § 4B1.5(b) based

on its conclusion that he engaged in a “pattern of activity” involving prohibited

sexual conduct with a minor. Harrelson also argues that his sentence is

procedurally and substantively unreasonable because the district court did not

consider his lack of criminal history and his traumatic childhood when it imposed

his sentence. After review, we affirm.

                                         I.

      A federal grand jury indicted Harrelson on one count of production of child

pornography under 18 U.S.C. § 2251(a) and (e) (Count One) and one count of

possession of child pornography under 18 U.S.C. § 2252A(a)(5)(B) and (b)(2)

(Count Two). Harrelson pleaded guilty to Count One pursuant to a written plea

agreement in exchange for the dismissal of Count Two. At his plea hearing,

Harrelson admitted to making videos of himself and H.R., a nine-year-old girl,

engaged in sexual activity.

      Harrelson’s base offense level was 32 under U.S.S.G. § 2G2.1(a). The

probation officer applied (1) a four-level increase under § 2G2.1(b)(1)(A) because

the offense involved a minor under the age of 12; (2) a two-level increase under


                                          2
              Case: 18-13042     Date Filed: 07/10/2019    Page: 3 of 9


§ 2G2.1(b)(2)(A) because the offense involved a sexual act or sexual contact; and

(3) a four-level increase under § 2G2.1(b)(4) because the offense involved material

that portrays sadistic or masochistic conduct. The probation officer also applied a

five-level enhancement under § 4B1.5(b)(1) because Harrelson had engaged in a

“pattern of activity” involving prohibited sexual conduct with a minor. Harrelson

received a three-level decrease for acceptance of responsibility under § 3E1.1(a),

resulting in a total offense level of 43. Harrelson had a criminal history category

of I. Based on a total offense level of 43 and a criminal history category of I,

Harrelson’s guideline range was life imprisonment. But because the statutory

maximum for his offense was 30 years, his guideline term of imprisonment was

360 months.

      Harrelson filed objections to the presentence investigation report (PSI).

First, Harrelson argued that the “pattern of activity” enhancement should not apply

because there was only one incident of sexual contact with H.R., and one incident

could not amount to a “pattern.” Harrelson also argued that a 240-month sentence

would be appropriate given his own traumatic childhood, in which he endured

physical and sexual abuse.

      At Harrelson’s sentencing hearing, the government called Agent Noah

Miller as a witness. While investigating Harrelson, Agent Miller uncovered

multiple videos and photographs depicting sexual activity between Harrelson and


                                          3
                Case: 18-13042        Date Filed: 07/10/2019       Page: 4 of 9


H.R. While the videos and photos do not clearly show H.R.’s face, H.R.’s mother

identified her as the victim in the videos and photographs. H.R. was also able to

describe in detail the acts which took place in the videos, although she could not

remember how many times Harrelson had abused her. In sum, the government

presented at least seven different date-stamped photographs, in addition to the

videos, showing Harrelson engaged in sexual contact or activity with H.R.

Harrelson argued this evidence was insufficient to constitute a pattern of activity.

The court ultimately overruled Harrelson’s objection and imposed the five-level

enhancement, finding that the applicable guideline did not require multiple victims

to establish a pattern.

       At the sentencing hearing, the government introduced a letter from S.H.,

Harrelson’s daughter, who was also a victim of sexual abuse. 1 S.H.’s letter

indicated that she feared that other children would be harmed if Harrelson was

released from prison. Both Harrelson and the government requested that the court

impose a sentence of 240 months. In his sentencing memorandum, Harrelson

emphasized that he had endured a traumatic childhood and that he was remorseful

for his actions.




1
  While there is no evidence that Harrelson himself sexually abused S.H., there is evidence that
Harrelson allowed (and even facilitated) another adult male’s sexual abuse of S.H. Because
Harrelson was not charged for this conduct in this case, we have largely excluded these facts
from our discussion.
                                                4
                Case: 18-13042       Date Filed: 07/10/2019      Page: 5 of 9


       The district court ultimately sentenced Harrelson to the statutory maximum

of 360 months imprisonment, followed by a life term of supervised release. The

court did so after confirming that it had reviewed Harrelson’s sentencing

memorandum. The court explained that the sentence was sufficient given all of the

18 U.S.C. § 3553(a) factors and the circumstances surrounding the case, and found

that a lower sentence would not accomplish the sentencing purposes identified in

the statute. The court noted that the case involved a pattern of activity which,

while acting to increase the guideline range, also called for a substantial sentence.2

The court reiterated that it had considered all of the § 3553(a) factors and indicated

that it would be willing to address any specific factor that either party wanted the

court to address, to which neither side responded.

                                              II.

       On appeal, Harrelson first argues that the district court erred in applying the

five-level enhancement under § 4B1.5(b)(1). We review the district court’s

interpretation of the guidelines and its application of the guidelines to the facts de

novo. United States v. Moran, 778 F.3d 942, 959 (11th Cir. 2015).




2
  The court explicitly noted that it did not rely on hearsay evidence about the sexual abuse of
other minors in determining Harrelson’s sentence. The court explained that it would impose the
360-month sentence because the photographs, videos, and admitted facts involving H.R. were
sufficient to sustain such a sentence.
                                               5
              Case: 18-13042     Date Filed: 07/10/2019    Page: 6 of 9


      Section 4B1.5(b)(1) of the Sentencing Guidelines provides for a five-level

enhancement in “any case in which the defendant’s instant offense of conviction is

a covered sex crime . . . and the defendant engaged in a pattern of activity

involving prohibited sexual conduct.” U.S.S.G. § 4B1.5(b)(1). A “pattern of

activity” exists if, “on at least two separate occasions, the defendant engaged in

prohibited sexual conduct with a minor.” Id. § 4B1.5, comment. n.4(B)(i).

      On appeal, Harrelson argues that multiple occasions of unlawful sexual

contact with a single victim is insufficient to show a “pattern of activity.” For this

enhancement to apply, Harrelson argues, the government instead must show

unlawful sexual contact against multiple minors. Harrelson’s argument is squarely

foreclosed by our precedent in United States v. Fox, No. 18-10723, 2019 WL
2461709 (11th Cir. June 13, 2019). In Fox, we held, consistent with our sister

circuits, that the § 4B1.5(b)(1) enhancement properly applies when the defendant

engages in repeated prohibited sexual conduct with the same minor. Id. at *3; see

also United States v. Pappas, 715 F.3d 225, 229 (8th Cir. 2013); United States v.

Brattain, 539 F.3d 445, 447–48 (6th Cir. 2008); United States v. Phillips, 431 F.3d
86, 90 n.5 (2d Cir. 2005). The record supports, and Harrelson does not dispute on

appeal, that he sexually abused H.R. on multiple occasions. The district court thus

properly applied the § 4B1.5(b)(1) enhancement.




                                           6
               Case: 18-13042     Date Filed: 07/10/2019    Page: 7 of 9


      Harrelson also argues that his 360-month sentence was both procedurally

and substantively unreasonable. We review the reasonableness of a sentence under

a deferential abuse of discretion standard. Gall v. United States, 552 U.S. 38, 51

(2007). A sentence may be procedurally unreasonable if the sentencing court fails

to properly calculate the guideline range, consider the 18 U.S.C. § 3553(a) factors,

or adequately explain the chosen sentence. Id. But we do not require a district

court to explain each of the § 3553(a) factors. Rather, it is sufficient for the court

to acknowledge that it considered the defendant’s arguments and the § 3553(a)

factors. See United States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007).

      After reviewing for procedural reasonableness, we consider the substantive

reasonableness of a sentence. Gall, 552 U.S. at 51. In reviewing a district court’s

sentence for substantive reasonableness, we examine the totality of the

circumstances to determine whether the statutory factors in § 3553(a) support the

sentence in question. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (per curiam). The district court must issue a sentence “sufficient, but not

greater than necessary” to comply with the § 3553(a) factors, including: (1) the

nature and circumstances of the offense and the history and characteristics of the

defendant and (2) the need for the sentence imposed to reflect the seriousness of

the offense, to promote respect for the law, to afford adequate deterrence to

criminal conduct, and to protect the public from further crimes of the defendant.


                                           7
                Case: 18-13042     Date Filed: 07/10/2019   Page: 8 of 9


18 U.S.C. § 3553(a)(1), (2)(A)–(C). The court should also consider the kinds of

sentences available, the applicable Guideline range, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

§ 3553(a)(3)–(4), (6)–(7).

         The weight given to any specific § 3553(a) factor is within the sound

discretion of the district court. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007). The district court need not specifically address every mitigating factor

raised by the defendant for the sentence to be substantively reasonable. United

States v. Snipes, 611 F.3d 855, 873 (11th Cir. 2010). We will vacate a sentence “if,

but only if, we are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en

banc).

         Harrelson’s sentence is both procedurally and substantively reasonable. As

to procedural reasonableness, the court considered Harrelson’s sentencing

memorandum, in which he asked for leniency given his traumatic childhood and

remorse for his actions. The court also stated that it had considered all the

§ 3553(a) factors before imposing the sentence. See Dorman, 488 F.3d at 938.

And, although it was not required to, the court offered to explain the reasoning for


                                           8
               Case: 18-13042     Date Filed: 07/10/2019    Page: 9 of 9


its sentence based upon any of the § 3553(a) factors to either side, to which neither

side responded.

      Harrelson’s sentence, which was within the guideline range, was also

substantively reasonable. Both the nature of Harrelson’s crime, which involved the

ongoing sexual abuse of a minor, and the need to protect the public, as illustrated

by S.H.’s letter to the court, support Harrelson’s sentence. Harrelson argues that

the district court failed to consider his difficult childhood and lack of criminal

history, but the district court was not required to explicitly address the mitigating

factors for the sentence to be substantively reasonable. See Snipes, 611 F.3d at

873. Accordingly, we affirm.

      AFFIRMED.




                                           9